            Case
         Case    21-1381, Document
              1:21-cv-02372-MKV    22, 06/24/2021,
                                Document           3125571,
                                            44 Filed 06/24/21Page1
                                                               Pageof11of 1




                    United States Court of Appeals for the Second Circuit
                            Thurgood Marshall U.S. Courthouse
                                      40 Foley Square
                                    New York, NY 10007

DEBRA ANN LIVINGSTON                                            CATHERINE O'HAGAN WOLFE
CHIEF JUDGE                                                     CLERK OF COURT

Date: June 24, 2021                                             DC Docket #: 21-cv-2372
Docket #: 21-1381cv                                             DC Court: SDNY (NEW YORK CITY)
Short Title: AMERICAN GIRL, LLC v. ZEMBRKA                      DC Judge: Vyskocil




                          INITIAL NOTICE OF STAY OF APPEAL

A notice of appeal was filed in this case on May 28, 2021. Since at least one motion cited in
FRAP 4(a)(4) has been filed in the district court, this appeal is stayed pending resolution of the
motion(s).

Appellant is directed to inform this Court in writing of the status of the motion(s) at 30 day
intervals beginning 30 days from the date of this notice, and within 14 days after final disposition
of the last outstanding motion. Appellant is also directed to provide the Court with a copy of all
dispositive orders.

Inquiries regarding this case may be directed to 212-857-8623.
